Citation Nr: 9908039	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  93-23 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1. Whether there was clear and unmistakable error in the 1975 
decision to terminate compensation payments for failure to 
report for a VA examination.

2. Entitlement to an effective date earlier than May 28th, 
1991 for the 10 percent evaluation for PTSD.

3. Entitlement to an increased disability evaluation for post 
traumatic stress disorder (PTSD), currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from January 1969 to May 
1971.

This case returns to the Board of Veterans' Appeals (Board) 
from a remand dated in October 1995.  The requested 
development has been completed to the extent possible and the 
case has been returned for appellate consideration.  This 
appeal originates from a decision dated in February 1992 by 
the New York, New York, Department of Veterans Affairs (VA) 
Regional Office (RO).  During the pendency of this appeal, 
the appellant relocated his permanent residence to Irvington, 
New Jersey, and the Newark RO assumed jurisdiction over this 
case.

Initially, the Board notes that as a consequence of the 
apparent confusion surrounding the issues the appellant 
desired to pursue on appeal, he was requested in the October 
1995 remand to clarify his claims.  In correspondence dated 
in July 1997, the appellant responded and identified the 
issues he desires to pursue.  Specifically, as listed on the 
first page of this decision, he seeks a determination 
regarding whether the decision to resume his compensation 
payments in May 1991 was clearly and unmistakably erroneous.  
Upon careful review of the evidence of record and the 
appellant's contentions regarding this claim, the Board 
construes the appellant's allegations of error regarding the 
May 28th, 1991, effective date for the resumption of 
compensation for his service-connected psychiatric disorder 
as not disputing the February and November 1992 decisions 
which restored his compensation payments but challenging the 
propriety of the 1975 decision to terminate his compensation 
payments.  He further argues that he has always been 
diagnosed with PTSD and as such, the effective date for any 
rating for that disability should cover the years from 1971 
to 1991.  Finally, he argues that entitlement to an 
evaluation in excess of 10 percent for PTSD is warranted.  

While the characterization of the issues may not, word for 
word, match the RO's listing of the issues, the Board 
believes that, on a substantive basis, the essence of each 
issue has been adequately addressed by the RO and that the 
appellant has been provided appropriate notice of those 
decisions such to allow him to formulate reasonable arguments 
in response.  Accordingly, the Board finds no prejudice to 
the appellant in the recharacterization of the issues on 
appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).



FINDINGS OF FACT

1. The appellant has not alleged specific errors of fact or 
law constituting a valid claim of clear and unmistakable 
error in the July 1975 rating decision that terminated 
compensation benefits based upon the appellant's failure 
to report for an examination.

2. There is no evidence of record to establish that the 
appellant submitted a claim to resume compensation 
payments for his psychiatric disorder prior to May 28th, 
1991.

3. The appellant's PTSD is manifested by complaints of 
occasional combat dreams and a preference to avoid Vietnam 
war movies and is not shown to be productive of more than 
mild occupational and social impairment.



CONCLUSIONS OF LAW

1. The appellant has not submitted a well grounded claim that 
clear and unmistakable error was present in the July 1975 
decision that terminated compensation benefits for the 
appellant's service-connected psychiatric disorder.  38 
U.S.C.A. § 5107(a) (West 1991).

2. The criteria for the assignment of an earlier effective 
date for the restoration of compensation benefits for the 
service-connected psychiatric disorder are not met.  38 
U.S.C.A. §§ 501, 5107 (West 1991); 38 C.F.R. § 3.158(a), 
3.327, 3.330, 3.655 (1998).

3. The criteria for a disability evaluation in excess of 10 
percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Diagnostic 
Code 9411 (1996, 1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Factual and Procedural Background

In February 1972, the RO granted service connection for 
schizophrenic reaction, paranoid type, and assigned a 50 
percent disability evaluation effective from May 2nd, 1971.  
The rating board noted that the appellant had been discharged 
from active duty with severance pay with a diagnosis of 
schizophrenic reaction after a psychotic break during 
service.  On VA examination in December 1971, the diagnosis 
was moderately severe schizophrenic reaction, paranoid type.  
The rating further indicated that a follow-up examination 
would be scheduled in one year.  

In December 1973, the appellant was scheduled for a VA 
examination.  The record reflects that the notice of 
examination was sent to the appellant's address of record at 
that time.  The appellant failed to report for the 
examination.  In January 1974, the RO notified the appellant 
that they had terminated payments for his service-connected 
disability based upon his failure to report for the December 
1973 examination.  In November 1974, the appellant notified 
the RO that he had a new address in Frankfurt, Germany.  He 
further indicated that he was willing to undergo examination 
at the Army hospital to allow for reinstatement of his 
disability payments.  In June 1975, the RO was notified that 
the appellant initially was seen by a psychiatric examiner in 
February 1975 and that based upon the initial examination, a 
battery of psychiatric testing was arranged.  The appellant 
was noted to attend only the first preliminary setting and 
then failed to report for the remaining tests.  The examiner 
commented that due to the appellant's lack of cooperation, he 
had not been able to complete the psychiatric examination.

In July 1975, the RO notified the appellant at the address of 
record that no additional action would be taken on his claim 
in view of his failure to complete the psychiatric 
examination.  The next contact from the appellant was May 
28th, 1991, when he submitted a request for reinstatement of 
his compensation payments.

In October 1991, a VA psychiatric examination was conducted.  
On mental status examination the appellant was noted to be 
tangential and circumstantial with loose thoughts.  However, 
he was able to communicate in a reasonably relevant and 
concise fashion when he was given pointed questions and his 
divergences were curtailed.  His affect was within normal 
range and appropriate and there was no evidence of an anxiety 
syndrome, suicidal ideation, or psychotic thought content.  
He was considered to be of normal appearance, ideation and 
behavior and was oriented, alert and cooperative.  Memory, 
intelligence, general fund of information, and calculation 
were satisfactory.  Proverb interpretation, differentiation 
of similar things and judgment in a specific situation were 
satisfactory.  The diagnostic impression was history of 
schizophrenic reaction, paranoid type, now in remission.  The 
global assessment of functioning (GAF) score was 70 and the 
examiner commented that there was mild interference with 
functioning due to psychiatric causes at this time.

In February 1992, the RO concluded that the evidence of 
record was insufficient to evaluate the appellant's 
psychiatric disorder from January 1st, 1974 to July 24th, 
1991, and based upon the findings noted above, assigned a 10 
percent evaluation effective from July 25th, 1991.

In early March 1993, the appellant offered testimony at a 
hearing before a Hearing Officer at the RO.  He stated that 
he did not receive notice of the scheduled examination in the 
1970's and that he believed that VA knew his whereabouts.  He 
indicated that he attended an examination while in Germany 
and that no one told him to come back for additional testing.  
He further noted that he experienced recurring nightmares of 
his Vietnam experiences and that certain things reminded him 
of the war.

In late March 1993, a VA psychiatric examination was 
conducted.  The examiner noted that he did not have access to 
the appellant's claims folder or past medical records.  The 
appellant reported a history of events during his wartime 
service in Vietnam.  He indicated that he had poor 
concentration, recurring nightmares and a paranoid attitude 
as a result of those experiences.  On mental status 
examination the appellant was noted to speak in a quiet, 
modulated voice.  He gave relevant and concise responses 
after his generalizations were somewhat structured.  His mood 
appeared to be within normal limits and not inappropriate.  
There was no evidence of anxiety, suicidal ideation, or 
psychotic thought content.  He was oriented, alert and 
cooperative and his memory, intelligence, general fund of 
information and calculation were satisfactory.  Proverb 
interpretation, differentiation of similar things and 
judgment in a specific situation were satisfactory.  The 
diagnosis was PTSD and the GAF score was 70.  The examiner 
commented that there was only mild interference in 
functioning due to psychiatric causes at the present time.

In October 1996, a VA psychiatric examination was conducted.  
The examiner indicated that the appellant's claims folder was 
available and reviewed.  The appellant reported that he 
dreamed and had memories of his experiences in Vietnam.  He 
indicated that they do not disrupt his functioning; however, 
in the past he has had intrusions into his daily life.  He 
noted that he avoids experiences from Vietnam and reported 
lingering guilt over the atrocities committed there.  On 
mental status examination the appellant was considered to be 
pleasant and cooperative.  His mood was euthymic and his 
affect was anxious.  Speech was goal directed and there were 
no hallucinations or delusions.  No thought process disorder 
was noted and there was no thought broadcasting.  He denied 
ideas of reference and did not seem to have any paranoid 
ideation.  He denied homicidal ideation and was oriented in 
all three spheres.  Immediate and remote memory and 
concentration were intact and his judgment appeared to be 
good.  The examiner noted that the appellant worked a 40 hour 
week and had been fully employed for three years.  He coached 
little league, went fishing once a week and read the 
newspaper on a daily basis.  He was able to go shopping, take 
the kids on activities and have friends and visitors in his 
house.  Psychological testing revealed no evidence of 
psychosis.  

In response to the October 1995 remand, the examiner provided 
the following comments:  
The first question is whether the veteran 
has a psychotic disorder.  The mental 
status examination did not reveal any 
evidence of psychosis nor did the 
psychological testing.  The records for 
Letterman Army General Hospital reveal 
schizophrenia, paranoid type and that 
could be classified further as a single 
episode in full remission.

The second question deals with whether 
any other diagnosis, such as the PTSD 
diagnosis given in 1993, represents a 
progression of the psychosis[,] whether 
the earlier diagnosis was in error or 
whether the PTSD was an independent 
diagnosis from the service connected 
schizophrenia.  In the opinion of this 
examiner, the PTSD diagnosis would be 
independent of the psychotic reaction 
that occurred in 1971.  At the present 
time the veteran has managed to constrict 
and avoid from coming into awareness his 
PTSD.  However, for example in 1993, 
there was a more serious interference in 
his functioning.  In summary, the veteran 
apparently had a psychotic reaction in 
1971 that is in full remission.  There is 
no evidence of psychosis at this time.  
He has mild symptoms of PTSD.

The diagnoses were PTSD, chronic, delayed onset, mild, 
schizophrenia, paranoid type, single episode in full 
remission.  The GAF score was 68.

In March 1998, the RO recharacterized the appellant's 
psychiatric disorder from schizophrenia reaction to PTSD.

In April 1998, a VA psychiatric examination was conducted.  
The appellant indicated that he was currently employed as a 
building maintenance worker.  He noted that he had been on 
this job for the past seven months.  He indicated that he had 
been employed as an unskilled laborer since service and 
stated that he had a good work record.  He denied that his 
nervous condition had ever interfered with his ability to 
perform his duties.  He indicated that he related 
satisfactorily to his co-workers and supervisors and denied a 
history of social impairment.  He further noted that he had 
close friends and related well to his family.  He stated that 
he experienced a combat dream about Vietnam approximately 
once every two to three months.  He awakens in a state of 
mild anxiety but is able to return to sleep.  He denied other 
sleep disturbances.  He further denied any mental 
disturbance, flashbacks, intrusive memories or excessive 
startle reactions.  He denied having to avoid any specific 
activity other than "I prefer not to watch war movies about 
Vietnam."  He stated that he did feel upset upon visiting 
the Vietnam Memorial in Washington, D.C.  He reported that 
the nervous disturbance which caused him to be hospitalized 
at the Letterman Army Hospital caused anxiety, suspiciousness 
of others, difficulties with concentration, and sleep 
disturbances with combat nightmares and had ultimately 
resolved over a period of months.  He noted that he had not 
had recurrences except for the occasional combat dream, which 
he currently experienced.  He denied that these dreams caused 
any current impairment.

On mental status examination the appellant was alert and 
oriented.  There were no unusual mannerisms or behavior.  He 
was mildly apprehensive but relaxed as the interview 
progressed.  He was cooperative and demonstrated normal 
speech and communication.  He related in a friendly and 
appropriate manner and his affect was normal.  Mood was 
neutral and memory and concentration were intact.  There were 
no cognitive deficits and no suicidal or homicidal ideations.  
His intellect was considered to be average and insight and 
judgment were intact.

The examiner noted that there was no psychiatric pathology on 
Axis I at this time.  He provided a GAF score of 95 and 
indicated that the appellant denied social or vocational 
impairment.  He further noted that while the appellant did 
experience infrequent dreams of combat, other than avoiding 
war movies he is not restricted from any particular activity.  
The examiner indicated that appellant related well to his 
family and had close friends and that a previously diagnosed 
mental condition had not recurred.

II.  Analysis

Clear and Unmistakable Error

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1st, 1999) (hereinafter, "the Court") has held that for 
there to be a valid claim of clear and unmistakable error, 
there must have been an error in the prior adjudication of a 
claim.  Either the correct facts, as they were known at the 
time, were not before the adjudicator or the legal provisions 
effective at the time were improperly applied; a mere 
difference of opinion in the outcome of the adjudication does 
not provide a basis to find the VA committed administrative 
error during the adjudication process.  See Robie v. 
Derwinski, 1 Vet.App. 612 (1991).  Moreover, the Court has 
stated that clear and unmistakable error is "undebatable, so 
that it can be said that reasonable minds could only conclude 
that the original decision was fatally flawed at the time it 
was made."  Russell v. Principi, 3 Vet.App. 310, 313-14 
(1992).

Furthermore, to reasonably raise a claim of clear and 
unmistakable error, the United States Court of Veterans 
Appeals held in Fugo v. Brown, 6 Vet.App. 40 (1993), en banc 
review denied, 6 Vet.App. 162 (1994), that an appellant must 
with some degree of specificity, identify the alleged error 
and provide persuasive reasons why the result would have been 
different but for the alleged error.  Fugo, 6 Vet.App. at 44 
(1993).  The error must be of fact or of law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo, 6 Vet.App at 43 (1993).

To make a valid (well grounded) claim of CUE, a claimant must 
assert more than a disagreement as to how the facts were 
weighed and evaluated.  Russell, supra, at 313.  "[M]erely 
to aver that there was CUE in a case is not sufficient to 
raise the issue."  Fugo, 6 Vet.App. at 43 (1993).  To 
reasonably raise the issue of clear and unmistakable error, a 
claimant must provide some specificity as to the what the 
alleged error is.  Fugo at 44.  Furthermore, where a valid 
claim of clear and unmistakable error has not been raised, it 
is not well grounded.  Newman v. Brown, 5 Vet.App. 99 (1993).  

As noted above, in January 1974, the RO proposed to terminate 
payments for the appellant's service-connected psychiatric 
disorder because he failed to report for a scheduled 
examination.  The apellant ws receiving benefits, including 
educational benefits, at his address of record in Jefferson 
City, MO.  He was subsequently seen in February 1975, in 
Frankfurt, Germany for VA examination purposes and, upon 
initial examination, the examining psychiatrist concluded 
that a battery of psychiatric testing was necessary to 
establish a definite diagnosis.  The appellant only attended 
the first preliminary testing and then failed to report for 
the remaining tests.  The psychiatrist indicated that due to 
the appellant's lack of cooperation he was unable to complete 
the psychiatric examination.  

In July 1975, the RO notified the appellant that he was 
required by regulation to undergo examination when requested 
to do so and that since he failed to complete the recent 
examination, further action would not be taken on his claim.  
There was no response from the appellant regarding the 
remaining psychiatric tests, the examination, or the status 
of his claim.  In fact, the next correspondence from the 
appellant was dated in May 1991, in which he indicated that 
his benefits were stopped due to an examination "that I was 
not able to make."  He has subsequently argued that no one 
told him to return for additional testing after the initial 
examination and testing in February 1975. 

The argument in support of the appellant's contentions 
involves the interpretation of facts found within the record 
at the time of the July 1975 decision.  While these arguments 
are noted, they do not allege with specificity that either 
the correct facts, as they were known at the time, were not 
before the adjudicator or that the legal provisions effective 
at the time were improperly applied.  The arguments noted 
above consist of an alleged misunderstanding regarding his 
requirement to return for completion of the psychiatric 
testing.  The Board finds his May 28th, 1991 petition to 
reopen his claim significant regarding his understanding of 
the events which occurred in 1975, particularly the fact that 
there was an examination that he was required to attend and 
that he "was not able to make" it and as a result his 
benefit payments were discontinued.  Given these 
circumstances, the Board finds no basis to conclude that the 
RO committed administrative error during the adjudication 
process.  See Robie v. Derwinski, 1 Vet.App. 612 (1991).  
There has been no allegation of error of sufficient 
specificity that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Fugo, 6 Vet.App at 43 (1993).  
Essentially, the appellant's arguments rest upon an alleged 
misunderstanding of his obligation to finish the psychiatric 
testing deemed necessary to complete the VA examination.  As 
such, these arguments are found to be insufficient to raise a 
valid claim of clear and unmistakable error and the claim is 
not well grounded.  See Newman v. Brown, 5 Vet.App. 99 
(1993). 

The Board acknowledges that it has decided the current appeal 
on a different basis than did the RO.  When the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
appellant has been given adequate notice and opportunity to 
respond and, if not, whether he will be prejudiced thereby.  
See Bernard v. Brown, 4 Vet.App. 384 (1993).  The Board 
concludes that he has not been prejudiced by the decision 
herein as his claim, based upon the merits of the issue, 
inherently includes the assertion that it meets the threshold 
requirement of being well grounded.  See Meyer v. Brown, 9 
Vet. App. 425 (1996).

Earlier Effective Date

The appellant has argued that the psychiatric disability 
identified during service is the same disorder for which he 
now carries the diagnosis of PTSD.  He contends that any 
disability evaluation assigned for his PTSD should be 
effective from 1971 and cover the period of time from 1971 to 
1991, because he has always had this disorder.  

As noted above, the record reveals that the appellant was 
diagnosed with schizophrenic reaction, paranoid type during 
service.  Service connection for schizophrenic reaction, 
paranoid type was granted by the RO in February 1972.  As 
previously noted, compensation payments were terminated in 
July 1975 based upon the appellant's failure to complete the 
VA examination.  The next correspondence from the appellant 
was his request to restore his compensation payments which 
was received by VA on May 28th, 1991.  On VA psychiatric 
examination in October 1991, the appellant's schizophrenic 
reaction was noted by history only and found to be in 
remission.  On VA psychiatric examination in March 1993, the 
Axis I diagnosis was PTSD.  

Based, in part, upon the confusion within the record 
regarding the multiple diagnoses, the Board remanded this 
case in October 1995 to clarify his psychiatric status.  In 
October 1996, a VA psychiatric examination was conducted to 
address the apparent conflict within the medical evidence of 
record.  After thorough examination, the VA psychiatrist 
indicated that the appellant's schizophrenia, paranoid type 
could be classified further as a single episode in full 
remission.  He further noted that the PTSD diagnosis is 
independent from the service-connected schizophrenia and that 
he apparently first experienced interference in his 
functioning due to PTSD in 1993. 

Pursuant to 38 C.F.R. § 3.158(b), where the veteran fails 
without adequate reason to respond to an order to report for 
Department of Veterans Affairs examination, or as in this 
case complete the examination, within 1 year from the date of 
request and payments have been discontinued, the claim for 
such benefits will be considered abandoned.  Section (a) 
provides, in pertinent part, that should the right to 
benefits be established, payment shall commence not earlier 
than the date of filing of the new claim.  Accordingly, in 
view of the circumstances summarized above, and in particular 
the appellant's lack of contact with VA for approximately 16 
years after 1975, his claim is deemed to have been abandoned 
for the period from 1975 to 1991 and the earliest effective 
date for the restoration of the compensation payments is May 
28th, 1991, the date of his claim for restoration of such 
benefits.  

With regard to his assertions that the psychiatric disorder 
he has now is the same as the one diagnosed during service, 
and as such serves to support the claim for an effective date 
earlier than May 28th, 1991, the objective medical evidence 
of record establishes otherwise.  As previously noted, on VA 
examination in October 1996, the examiner specifically 
indicated that the PTSD diagnosis was independent from the 
appellant's history of schizophrenia .  As such, the 
diagnosis of PTSD provides no basis for an earlier effective 
date.

Accordingly, in view of the above and the lack of evidence to 
establish that the appellant submitted a claim for 
restoration of his benefits prior to May 28th, 1991, 
entitlement to an earlier effective for the restoration of 
compensation benefits is not warranted.

Increased Disability Evaluation for PTSD

Initially, the Board notes that the appellant's claim for an 
increased disability evaluation for PTSD is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 C.F.R. Part 4.  The average impairment 
is set forth in the VA's SCHEDULE FOR RATING DISABILITIES, codified 
in C.F.R. Part 4, which includes Diagnostic Codes which 
represent particular disabilities.  The pertinent Diagnostic 
Codes and provisions will be discussed below as appropriate.

Where there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates, the criteria for 
the higher rating.  38 C.F.R. § 4.7.

Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  Peyton v. Derwinski, 1 Vet.App. 282 
(1991).  However, while the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  See Francisco v. Brown, 7 Vet.App. 55 (1994). 

Review of the appellant's claims requires the Board to 
provide a written statement of the reasons or bases for its 
findings and conclusions on material issues of fact and law.  
38 U.S.C.A. § 7104(d)(1).  The statement must be adequate to 
enable a claimant to understand the precise basis for the 
Board's decision, as well as to facilitate review by the 
Court.  See Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); 
Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  To comply 
with this requirement, the Board must analyze the credibility 
and probative value of the evidence, account for evidence 
which it finds to be persuasive or unpersuasive, and provide 
reasons for rejecting any evidence favorable to the 
appellant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In 
addition, as the Court has pointed out, the Board may not 
base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, the Board has the duty to assess the credibility 
and weight to be given to the evidence.  See Madden v. Gober, 
No. 97-7006 (Fed. Cir. Sept. 29, 1997) and cases cited 
therein. Once the evidence is assembled, the Secretary is 
responsible for determining whether the preponderance of the 
evidence is against the claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).

Initially, the Board notes that while this appeal was 
pending, the applicable rating criteria for mental disorders, 
38 C.F.R. § 4.125 et seq., was amended effective November 7, 
1996.  See 61 Fed. Reg. 52,695 (October 8, 1996).  Pursuant 
to VAOPGCPREC 11-97, where a regulation is amended during the 
pendency of an appeal to the Board, the Board must first 
determine whether the amended regulation is more favorable to 
the claimant than the prior regulation, and, if it is, the 
Board must apply the more favorable provision.  See Dudnick 
v. Brown, 9 Vet.App. 397 (1996)(per curiam); Karnas v. 
Derwinski, 1 Vet.App. 308 (1991).

The appellant's PTSD is evaluated pursuant to Diagnostic Code 
9411.  Under the criteria in effect at the time the 
appellant's claim was filed in 1991, where there was neurotic 
symptoms which may somewhat adversely affect relationships 
with others but which do not cause impairment of working 
ability, a noncompensable disability evaluation is warranted.  
Where the symptoms are less than the criteria for a 30 
percent evaluation with emotional tension or other evidence 
of anxiety productive of mild social and industrial 
impairment, a 10 percent evaluation is warranted.  Where 
there is definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people 
and the psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment, a 30 percent 
evaluation is warranted.  See 38 C.F.R. Part 4, Diagnostic 
Code 9411 (1996).  

Under the revised criteria, where there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events) a 30 percent evaluation is 
warranted.  Where there is occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms controlled 
by continuous medication, a 10 percent evaluation is 
warranted.  Where a mental condition has been formally 
diagnosed, but symptoms are not severe enough either to 
interfere with occupational and social functioning or to 
require continuous medication, a noncompensable evaluation is 
in order.

After review of the record, the Board finds that the evidence 
does not support entitlement to a disability evaluation in 
excess of 10 percent for the appellant's PTSD under either 
the old or new criteria.  

On VA examination in October 1996, pertinent symptomatology 
consisted of dreams and memories of his experiences in 
Vietnam occurring approximately once per month with lingering 
guilt over the atrocities committed there.  The appellant 
reported that he worked a 40 hour week and had been fully 
employed for three years.  He indicated that he coached 
little league, went fishing once a week and read the 
newspaper on a daily basis.  He further noted that he was 
able to go shopping and take the kids on activities and have 
friends and visitors in his house.  Psychological testing 
revealed no evidence of psychosis, the GAF score was 68 and 
the examiner commented that the appellant had mild symptoms 
of PTSD.  On VA psychiatric examination in April 1998, the 
appellant indicated that he was employed and that he had a 
good work record.  He noted that his nervous condition had 
not interfered with his ability to perform his duties and 
that he related satisfactorily to his co-workers and 
supervisors.  He denied history of social impairment, noted 
that he had close friends and that he related well to his 
family.  With respect to pertinent symptomatology, he 
indicated that he did experience a combat dream about Vietnam 
every two to three months but denied flashbacks, intrusive 
memories or excessive startle reactions.  He further noted 
that he did not have to avoid any activities although he did 
prefer not to watch war movies about Vietnam.  No 
abnormalities were noted on mental status examination and the 
diagnosis was no psychiatric pathology on Axis I.  The GAF 
score was 95.

In view of the above and the absence of evidence to the 
contrary, the Board concludes that the record does not 
document the presence of a definite social and industrial 
impairment or occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events) 
such to meet the criteria for a 30 percent evaluation 
pursuant to either the old or revised rating criteria. 

The appellant's contentions and testimony have been carefully 
considered by the Board but are found to be outweighed by the 
objective medical evidence of record as summarized above.  
Furthermore, the preponderance of the evidence regarding this 
issue is found to be against entitlement to an increased 
evaluation and the doctrine of the benefit of the doubt is 
not for application.  38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 
  The Board notes that in its March 1998 decision, the RO inadvertently recharacterized the appellant's 
psychiatric diagnosis from schizophrenic reaction to PTSD.  While it is unclear how the RO arrived at the 
award of service connection for PTSD, the Board notes that service connection is still in effect for the 
diagnosis of history of schizophrenic reaction.  In view of the fact that the schizophrenic reaction has been 
found to be in remission on VA psychiatric examination in October 1996 and that no psychiatric pathology 
was noted on Axis I in April 1998, the Board finds this action to be harmless error.  
- 18 -


- 1 -


